UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-06103 Investors Cash Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 3/31 Date of reporting period: 3/31/2012 ITEM 1. REPORT TO STOCKHOLDERS Central Cash Management Fund Annual Report to Shareholders March 31, 2012 Contents 4 Portfolio Management Review 8 Investment Portfolio 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Financial Highlights 15 Notes to Financial Statements 19 Report of Independent Registered Public Accounting Firm 20 Information About Your Fund's Expenses 21 Tax Information 22 Summary of Management Fee Evaluation by Independent Fee Consultant 26 Board Members and Officers 31 Account Management Resources This report must be preceded or accompanied by an offering circular. To obtain the fund's private offering memorandum, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The offering circular contains this and other important information about the fund. Please read the fund's private offering memorandum carefully before you invest. An investment in this fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain the fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on the fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors of the fund may have a significant adverse effect on the share price of the fund. See the fund's private offering memorandum for specific details regarding the fund's risk profile. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the fund's most recent month-end performance. The 7-day current yield refers to the income paid by the fund over a 7-day period expressed as an annual percentage rate of the fund's shares outstanding. Yields fluctuate and are not guaranteed. Over the fund's most recent 12-month period ended March 31, 2012, money markets were responding to alternating degrees of perceived risk in the global financial markets, with short-term rates rising or falling slightly in response to the current state of the European sovereign debt crisis. Last summer, the political standoff in the United States related to the raising of the U.S. debt ceiling spurred volatility in financial markets. The extreme difficulties that Congress encountered in coming to an agreement regarding the debt ceiling made up a large part of the rationale cited by Standard & Poor's in deciding to downgrade U.S. debt from AAA to AA+ on August 5, 2011. However, the United States' role as a perceived "safe haven" for fixed-income investors worldwide has thus far remained unchanged. In addition, credit downgrades of various domestic and international banks and "credit watches" instituted by ratings agencies on some European countries exerted pressure on the money markets. By the first quarter of 2012, however, extraordinary efforts by the European Central Bank to ensure adequate funding access at low rates for the Continent's major banks had reassured investors and led to a significant rally in global financial markets. At the same time, demand for the safety of Treasury instruments declined as investors pursued higher risk and Treasury money market yields gradually advanced, along with yields of other money market securities. By the second half of March, some investors had retreated to Treasuries — and Treasury yields had edged back down — as Spain's lack of action in addressing its needed austerity and fiscal reforms brought some additional worry back to financial markets. "During the period, a large percentage of portfolio assets was invested in overnight Treasury repurchase agreements for relative yield, flexibility and liquidity purposes." Positive Contributors to Fund Performance We were able to maintain a yield that is in line with other similar money market funds. With short-maturity yields trading in a range throughout most of the period, we pursued a "barbell" strategy for the fund: During the period, a large percentage of portfolio assets was invested in overnight Treasury repurchase agreements for relative yield, flexibility and liquidity purposes. At the same time, we purchased six-month to one-year Treasury securities to take advantage of more attractive rates within that portion of the yield curve. Negative Contributors to Fund Performance During the period, our decision to keep a significant percentage of portfolio assets in overnight repurchase agreements cost the fund some yield, but we believe that this represented a prudent approach to maintaining a high level of portfolio quality and liquidity. Portfolio Performance (as of March 31, 2012) Performance is historical and does not guarantee future results. Current performance may be lower or higher than the performance data quoted. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although money market funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in them. 7-Day Current Yield March 31, 2012 .11* March 31, 2011 .17* Yields are historical, will fluctuate and do not guarantee future performance. The 7-day current yield refers to the income paid by the portfolio over a 7-day period expressed as an annual percentage rate of the fund's shares outstanding. * The investment advisor has agreed to voluntarily waive fees/reimburse expenses. This waiver may be changed or terminated at any time without notice. Outlook and Positioning The U.S. Federal Reserve Board (the Fed) has recently stated that it intends to keep short-term rates near zero at least through late 2014 in order to keep positive momentum going for the U.S. economy. A major headwind to improved economic and financial market prospects continues to come from uncertainty over the European sovereign debt crisis. With several European countries facing austerity measures, Europe is on the precipice of a recession. Market participants are urgently wishing for concrete and permanent solutions to the European crisis to encourage further global economic progress and reduce financial market uncertainty. The fund seeks to provide a high level of current income consistent with liquidity and the preservation of capital. We continue our insistence on the highest credit quality within the fund. We also plan to maintain our conservative investment strategies and standards. We continue to apply a careful approach to investing on behalf of the fund and to seek competitive yield for our shareholders. Portfolio Management Team A group of investment professionals is responsible for the day-to-day management of the fund. These investment professionals have a broad range of experience managing money market funds. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know Repurchase agreement (overnight repo) is an agreement between a seller and a buyer, usually of government securities, where the seller agrees to repurchase the securities at a given price and usually at a stated time. Repos are widely used money market instruments that serve as an interest-bearing, short-term "parking place" for large sums of money. Sovereign debt is debt that is issued by a national government. Credit quality is a measure of a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations, such as AAA, AA and so forth. The lower the rating, the higher the probability of default. The fund's credit quality does not remove market risk and is subject to change. The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. The barbell strategy involves purchasing bonds with a variety of long- and short-term maturities. Investment Portfolio as of March 31, 2012 Principal Amount ($) Value ($) Commercial Paper 13.9% Issued at Discount** Straight-A Funding LLC: 144A, 0.18%, 5/3/2012 144A, 0.18%, 5/11/2012 144A, 0.19%, 4/25/2012 Total Commercial Paper (Cost $150,588,235) Government & Agency Obligations 40.7% U.S. Government Sponsored Agencies 33.6% Federal Farm Credit Bank: 0.109%**, 9/14/2012 0.195%**, 4/4/2012 Federal Home Loan Bank: 0.01%**, 4/2/2012 0.036%**, 4/9/2012 0.037%**, 4/13/2012 0.13%, 5/15/2012 0.16%, 4/30/2012 0.17%, 2/11/2013 0.19%, 2/27/2013 0.2%, 11/19/2012 0.21%, 1/8/2013 0.23%, 8/24/2012 0.25%, 3/28/2013 0.31%*, 5/17/2013 0.32%*, 4/5/2013 0.32%*, 4/12/2013 0.33%, 10/25/2012 Federal Home Loan Mortgage Corp.: 0.088%**, 5/25/2012 0.089%**, 7/17/2012 0.099%**, 7/11/2012 0.1%**, 10/2/2012 0.119%**, 7/17/2012 Federal National Mortgage Association: 0.01%**, 4/2/2012 0.028%**, 4/16/2012 0.058%**, 5/7/2012 0.069%**, 6/18/2012 0.1%**, 10/15/2012 0.14%**, 1/2/2013 0.189%**, 10/1/2012 U.S. Treasury Obligations 7.1% U.S. Treasury Notes: 1.375%, 4/15/2012 1.375%, 10/15/2012 1.375%, 11/15/2012 1.375%, 1/15/2013 4.5%, 4/30/2012 4.75%, 5/31/2012 Total Government & Agency Obligations (Cost $442,227,646) Repurchase Agreements 44.9% BNP Paribas, 0.05%, dated 3/30/2012, to be repurchased at $71,566,312 on 4/2/2012 (a) BNP Paribas, 0.09%, dated 3/30/2012, to be repurchased at $18,000,135 on 4/2/2012 (b) Merrill Lynch & Co., Inc., 0.04%, dated 3/30/2012, to be repurchased at $124,000,413 on 4/2/2012 (c) Merrill Lynch & Co., Inc., 0.05%, dated 3/30/2012, to be repurchased at $94,000,392 on 4/2/2012 (d) Merrill Lynch & Co., Inc., 0.15%, dated 3/30/2012, to be repurchased at $120,001,500 on 4/2/2012 (e) The Goldman Sachs & Co., 0.15%, dated 3/30/2012, to be repurchased at $60,000,750 on 4/2/2012 (f) Total Repurchase Agreements (Cost $487,566,014) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,080,381,895)+ Other Assets and Liabilities, Net Net Assets + The cost for federal income tax purposes was $1,080,381,895. * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of March 31, 2012. ** Annualized yield at time of purchase; not a coupon rate. (a) Collateralized by $73,034,900 U.S. Treasury Bill, maturing on 8/30/2012 with a value of $72,997,433. (b) Collateralized by $18,322,000 Federal National Mortgage Association, with various coupon rates from 0.75-1.0%, with various maturity dates of 6/22/2016-2/7/2017 with a value of $18,360,814. (c) Collateralized by $112,051,200 U.S. Treasury Notes, with various coupon rates from 2.625-3.625%, with various maturity dates of 2/15/2020-8/15/2020 with a value of $126,480,010. (d) Collateralized by $93,201,800 U.S. Treasury Note, 1.75%, maturing on 1/31/2014 with a value of $95,880,097. (e) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal Home Loan Mortgage Corp. — Interest Only 3.5-6.0 2/15/2023- 1/15/2042 Federal National Mortgage Association — Interest Only 3.0-6.5 12/25/2020- 6/25/2045 Total Collateral Value (f) Collateralized by $58,034,111 Federal National Mortgage Association, 4.0%, maturing on 11/1/2041 with a value of $61,200,000. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by the Fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of March 31, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Investments in Securities (g) $
